Relator was indicted by the grand jury of Gregg County, Texas, for the offense of rape. He made application for writ of habeas corpus, which was granted, and upon a hearing thereon he was remanded without bail, from which order he appeals to this court.
It appears from the record that by agreement the evidence introduced in the trial court consisted of the transcribed notes in question and answer form taken by a stenographer upon the grand jury investigation. The evidence in that form is brought forward for review. It consists of more than sixty pages in questions and answers, apparently making public the entire proceedings before the grand jury.
We have many times held that a statement of facts in question and answer form would not be considered. Art. 760, C. C. P., as amended by the 42nd Legislature, 1st Called Session, page 75, Chapter 34, and Note 23 under said Article, Vernon's Ann. Texas C. C. P., Vol. 3.
There being no statement of facts before us which may be considered we will presume that judgment remanding relator was supported by the evidence and in accordance with the law. Ex parte Adams, 13 S.W.2d 842; Ex parte Welburn, 70 Tex. Crim. 464,157 S.W. 154.
The judgment is affirmed.
Affirmed.
MORROW, P. J., absent.